Filed:  August 9, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,

	Petitioner,
	v.
HARDY MYERS,
Attorney General, State of Oregon,
	Respondent.
(SC S48562)
 
	En Banc
	On petition to review ballot title.
	Submitted on the record July 19, 2001.
	Steven Novick, in propria persona, filed the petition.
	Douglas F. Zier, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
		PER CURIAM
This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 44 (2002).  Petitioner is an
elector who timely submitted written comments to the Secretary of
State concerning the content of the Attorney General's draft
ballot title and who therefore is entitled to seek review in this
court.  See ORS 250.085(2) (stating that requirement).  We review
the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2).  ORS 250.085(5). (1)
		Petitioner challenges only the "yes" result statement
in the Attorney General's certified ballot title.  We have
considered petitioner's argument and have determined that it is
not well taken.  Accordingly, we certify the following ballot
title to the Secretary of State:
AMENDS CONSTITUTION: DISTRIBUTES TEN PERCENT OF STATE
PERSONAL AND CORPORATE INCOME TAX REVENUE
TO SOME LOCAL GOVERNMENTS
		RESULT OF "YES" VOTE: "Yes" vote requires
distribution of ten percent of state personal and
corporate income tax revenue to some local governments
that do not tax business income.



		RESULT OF "NO" VOTE: "No" vote retains the current
tax system where personal and corporate income tax
revenue collected by the state is directed to the state
general fund.
	     SUMMARY: Amends constitution.  Currently, all
state tax revenue collected from personal and corporate
income is directed to the state general fund and is
used to fund education, public safety, human services,
and other state programs.  Measure requires ten percent
of state personal and corporate income tax revenue
(including corporate excise taxes) collected in tax
years beginning on or after July 1, 2003 to be
"equitably" distributed to local governments that do
not impose taxes on business income.  Measure defines
"local governments" to include cities, counties, and
local service districts providing "essential services";
excludes local school districts and metropolitan
service districts from definition of "local
governments."  Measure does not define terms
"equitably" or "essential services."  Reduces revenue
available for state government expenditures and
provides no replacement funds.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. 	The 2001 Legislative Assembly amended ORS 250.085 in a
respect not relevant to this proceeding.
Return to previous location.